Citation Nr: 0622357	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right wrist ganglion cyst.

2.  Entitlement to a rating in excess of 10 percent for a 
left wrist ganglion cyst removal residual scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to May 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Phoenix Department of Veterans Affairs 
(VA) Regional Office (RO) which continued the noncompensable 
ratings that were then assigned for the disabilities at 
issue.  By rating decision in February 2006, the RO increased 
each rating to 10 percent, effective the date of the current 
claim (and the veteran has not expressed disagreement with 
the effective date assigned).  As there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified rating, the RO and Board are required to consider 
all available ratings for the conditions.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Therefore, these matters remain on 
appeal. 

In a March 2006 the veteran filed a claim seeking service 
connection for post-traumatic stress disorder.  That matter 
is referred to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In written arguments dated in May 22, 2006 the veteran's 
representative notes that both April 2003 and September 2005 
VA examinations of the veteran for the disabilities at issue 
were conducted without the veteran's claims file available 
for review, and argues that the examinations were therefore 
inadequate.  While lack of access to a claims file might not 
necessarily render an examination inadequate (if the examiner 
is otherwise shown to have sufficient familiarity with the 
history of the disability(ies) at issue, here is appears that 
absence of the claims file may have indeed contributed to 
clouding the matters for review.

Specifically, the service connected disabilities at issue are 
a left wrist ganglion cyst removal scar and a right wrist 
ganglion cyst.  In the report of the September 2005 VA 
examination, it was noted (page #15) that the veteran had a 
tender left wrist 1 cm. cyst.  A right wrist cyst was not 
noted.  The diagnosis (page 17) likewise noted a finding of a 
palpable dorsal ganglion cyst, left wrist, but did not note 
findings pertaining to a right wrist cyst.  The reported 
findings (as described) raise several questions:  Is the left 
wrist cyst a recurrence of cyst after removal?  What happened 
to the cyst removal scar?  Is there now a cyst on the right 
wrist?  If so what are its dimensions, associated symptoms?      

Furthermore, it is not entirely clear under what diagnostic 
code(s) the veteran wrist(s) are currently rated.  The left 
wrist rating is listed as under Codes "7805-5215".  
Significantly, while 38 C.F.R. § 4.14 clearly precludes 
ratings under both Code 5215 (for limitation of wrist motion) 
and Code 7801 (for scars that limit motion) because both 
Codes include limitation of motion as a criterion, it would 
appear that § 4.14 does not preclude separate ratings under 
Codes 5215 and 7804 because those codes apply to different 
(non-duplicating) forms of impairment.  On the other hand, 
Code 7819 (under which the right wrist is currently rated) 
would appear to preclude ratings under both Code 5215 and 
Codes 7801-7805, because scar code criteria and limitation of 
function are listed as alternate bases for rating (note use 
of conjunction or in the diagnostic code).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate physician 
to ascertain the current severity of his 
left wrist ganglion cyst removal scar and 
his right wrist ganglion cyst.  The 
veteran's claims file must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  
Findings reported should be sufficient to 
consider rating under both 38 C.F.R. 
§ 4.71a (Codes, 5215, 5214) and 38 C.F.R. 
§ 4.118 (Codes 7801-7805).  In that 
regard, the examiner should have available 
the criteria for rating under these codes.  
The examiner must note the dimensions (and 
associated findings) of the left wrist 
scar; whether there has been recurrence of 
the removed cyst on the wrist (and, if so, 
its dimensions and position relative to 
the prior cyst removal scar); the 
location/dimensions of the right wrist 
cyst; whether the cysts/residual scar are 
painful on examination; and all associated 
limitations of function.  

2.  The RO should then readjudicate the 
claims.  If either continues to not be 
allowed to the veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



